DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in Application 16/215,895 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objection
Claim 1 is objected to because of the following informalities:  line 7 “at least one touch screen configured for;” needs to be corrected to -- at least one touch screen configured for[[;]]:-- since both limitations in claim 1 lines 8-12 apply to recitation in claim 1 line 7.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the following reasons:
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, claim 1 in lines 13-16 contains subject matter “augmented format” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While instant specification para. [0029] discloses “increased reality information 3d in real time”, the specification is silent as to “augmented format” or even whether it is referring to augmented reality file format or augmented reality image. Further, it is unclear from the entire disclosure whether “increased reality information 3d in real time” is referencing or equivalent to “augmented” image as known to one skilled in the relevant art with knowledge of  one skilled in the relevant art being evidenced in for example non-patent literature listed in “List of references cited by examiner” in  “Notice Of References Cited” dated  04/14/2021 i.e. Mehroosh Sidiq et al, Augmented Reality VS Virtual Reality, International Journal of Computer Science and Mobile Computing, Vol .6 Issue.6, June- 2017, pg. 324-327. For the foregoing reasons, Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement as claim 1 contains “augmented format” subject matter which 
Dependent claims 3-9 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(a) because the additional recited limitations fail to cure the 35 U.S.C. 112 (a) issue in base claim 1. Consequently, dependent claims 3-9 are also rejected under 35 U.S.C. 112(a) based on their direct/indirect dependency on base independent claim 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, and 3-9 are  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 15 recites “3D augmented format” which renders the claim unclear. More specifically, in light of the instant application specification which appears to be silent on “3D segmented format”, it is unclear as to whether “3D augmented format” is referring to: 
augmented reality file format as known to one skilled in the relevant art with knowledge of  one skilled in the relevant art being evidenced in for example prior art US 20150302639 A1 to Malekian; Alen et al. para. [0063-0064]; or 
augmented reality image as known to one skilled in the relevant art with knowledge of  one skilled in the relevant art being evidenced in for example non-patent 
Since, it is unclear as to whether “3D augmented format” is referencing augmented reality file format or augmented reality image, claim 1 is  rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Dependent claims 3-9  when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 3-9 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

Claims 1, 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stubbeman; William F. (Pub. No.: US 20160008620 A1, hereinafter referred to as "Stubbeman") in view of Intheon (Pub.: First demonstration of Real-Time Brain Mapping in a Web Browser. Intheon, 10 April 2016, hereinafter referred to as “Intheon”) as evidenced by TMS Neuronavigation Visor2 User Guide. ANT Neuro B.V./ eemagine Medical Imaging Solutions GmbH. 2014-09-08.
As per independent Claim 1, Stubbeman discloses a control device for a machine for magnetic cerebral or peripheral stimulation (Stubbeman in at least abstract, fig. 1, 2, 6, 7, 9, [0034-0035], [0037], [0086], [0091-0092], [0094-0095], [0098-0099], [0106-0108], [0111], [0114-0115], [0126], [0135], [0221], [0223-0225], [0233] for example discloses relevant subject-matter. More specifically, Stubbeman in at least fig. 1, 2, 7, 9, [0091] for example discloses a control device 106/706 for machines for cerebral or peripheral stimulation. See at least Stubbeman [0091] “system 700 comprises… a TMS brain stimulation device 706 (typically including electronics for generating electromagnetic pulses and a computer) which includes a stimulation delivery mechanism 702 (e.g., a cap) for non-invasively delivering electromagnetic pulse stimuli to the brain … The TMS brain stimulation device 706 may be controlled or adjusted through a touchscreen interface 703, and/or may have a control panel 705 integrated therewith for interfacing with the device. The therapeutic brain stimulation system 700 also preferably includes a monitor screen 704 … to display EEG measurements superimposed upon a patient's previously imaged brain scan obtained using MRI scanning techniques”), comprising:
[0098] “The TMS brain stimulation device 102 is preferably controlled by a controller 106 …controller 106 may have a user input 105, such as a touchscreen interface, keyboard, mouse, and/or other input devices, as well as a display 103 that may be embodied as a monitor, a set of readouts, an LED display, or any other visual display”; [0106] “The TMS brain stimulation device 925 may operate under control of a computer 906 or other controller, …The computer 906 or other controller may coordinate various activities relating to diagnostics and therapy management, and may be operated via a user interface 986 such as a touchscreen, keypad, control panel, mouse, and/or other user input means… The computer 906 may also [0115] “The computer 282 may be in communication with a keyboard 284 … which may be wireless in nature. Computer 282 may also be in communication with a video monitor for a computer operating system 280”; [0135] “As they are displayed, the user may cycle through the therapy regimens … depending on how many there are, and … select one of the predetermined therapy regimens … for use in the current therapy session. In response to the user selection… the parameters from the selected predetermined therapy regimen 686 may be loaded into the portion of the brain stimulation device responsible for timing and generation of pulse stimulation commands.” [0223] “The therapeutic device may further comprise a display for graphically displaying stimulation parameters … in response to a user request, and a user input for receiving a user selection of one of the pre-stored therapy regimens… The new set of stimulation parameters may be obtained from values entered via the user input”; [0233] “displaying stimulation parameters of the pre-stored therapy regimens on a graphic display in response to a user request, and receiving a user input to select one of the pre-stored therapy regimens. The user input may be manually entered via a keyboard, mouse, touchscreen, or control panel… storing one or more of the pre-stored therapy regimens in association with information identifying a respective associated individual human subject, the one or more pre-stored therapy regimens being customized for the respective associated individual human subject, and may include storing one or more of the pre-stored therapy regimens in association with information identifying a type of physiological, neurological or other condition to be treated”); 
[0091] “device 706 may be controlled or adjusted through a touchscreen interface”; [0098] “device 102 is preferably controlled by a controller 106 … The controller 106 may have a user input 105, such as a touchscreen interface, keyboard, mouse, and/or other input devices, as well as a display 103 that may be embodied as a monitor, a set of readouts, an LED display, or any other visual display”; [0101] “When a therapy session is initiated, the control logic 120 preferably interacts with the user input 105 and display 103 to allow a physician, clinician, or other operator to select a suitable therapy regimen from among the stored predetermined therapy regimens 112, or to allow the operator to enter parameters manually for a customized therapy session. In response to an operator request entered via the user input 105, the control logic 120 may cycle through the predetermined therapy regimens 112 and display their particulars on the user display 103, from which the operator may select one of the predetermined therapy regimens 112 using the user [0102] “TMS stimulation devices generally permit manual selection of parameters via a control panel or touchscreen”; [0106] “device 925 may operate under control of a computer 906 or other controller, …The computer 906 or other controller may coordinate various activities relating to diagnostics and therapy management, … may be operated via a user interface 986 such as a touchscreen, keypad, control panel, mouse, and/or other user input means…The computer 906 may also provide visual output on a screen 903 that may be embodied as a monitor, a set of readouts, an LED display, or any other visual display, for viewing by a physician, clinician or other operator”; [0135] “As they are displayed, the user may cycle through the therapy regimens … depending on how many there are, and … select one of the predetermined therapy regimens … for use in the current therapy session.”; [0223] “The therapeutic device may further comprise a display for graphically displaying stimulation parameters of the pre-stored therapy regimens in response to a user request”; [0233] “displaying stimulation parameters of the pre-stored therapy regimens on a graphic display in response to a user request”), and
activating at least one further function of the machine associated with a respective icon displayed on the at least one touch screen by touching the at least one touch screen (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0098-0099], [0223], [0233] for example discloses activating at least one further function of the machine associated with a respective icon displayed on the touch screen. Examiner notes that since the user interface is a touch screen the recited activation step would have to be done by touching the at least one touch screen. See at least Stubbeman [0223] “device may further comprise a display for graphically displaying stimulation parameters of the pre-stored therapy regimens in response to a user request, and a user input for receiving a user selection of one of the pre-stored therapy regimens…The new set of stimulation parameters may be obtained from values entered via the user input”; [0233] “displaying stimulation parameters of the pre-stored therapy regimens on a graphic display in response to a user request, and receiving a user input to select one of the pre-stored therapy regimens. The user input may be manually entered via a keyboard, mouse, touchscreen, or control panel. … in response to the user selection of one of the pre-stored therapy regimens, …repetitively generating and emitting the electromagnetic pulses …to stimulate the patient's brain or nervous system according to the loaded stimulation parameters”), and
wherein the at least one touch screen is configured for displaying, for a physical examination of a patient to assist in analysis of the patient, textual information on the respective function (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0094-0095], [0101], [0223], [0233], [0241] for example discloses the at least one touch screen  703 is configured for displaying, for a physical brain examination of a patient to assist in analysis of the patient, textual information  on the respective function. Here, prior art operator selecting “depression” on display such as touchscreen would mean the patient is/was diagnosed with “depression” and the operator selecting the regimen with designated name “depression” would launch the respective machine functions to initiate patient TMS therapy specific to diagnosis of “depression” See at least Stubbeman [0241] “The therapeutic or diagnostic system may further comprise a measuring device to detect the human subject's response to the electromagnetic pulses”; [0101] “When a therapy session is initiated, the control logic 120 preferably interacts with the user input 105 and display 103 to allow a … operator to select a suitable therapy regimen from among the stored 
Stubbeman does not necessarily require control device coupled machine include the cerebral and bodily navigation capability,  or displaying, for a physical examination in progress of a patient to assist in analysis of the patient, reality information in real-time  in 3D. Further, Stubbeman does not explicitly disclose augmented format feature.
However, Stubbeman’s discloses alternate embodiments that disclose control device coupled machine that includes cerebral and bodily navigation capability (Stubbeman in at least fig. 1, 2, 7, 9, [0094], [0107], [0115] discloses control device coupled machine that includes cerebral and bodily navigation capability via use of neuronavigation feedback devices. See at least Stubbeman [0094] “system 700 may optionally include a feedback device to measure brain activity or activity relating thereto. The feedback device may present graphical output through the display monitor 704, or else through some other output… feedback devices that may be used in connection with the various embodiments described herein include neuronavigation devices … MagVenture neuronavigation system, or the Brainsight neuronavigation system”; [0107] “the location of the pulse delivery mechanism (e.g., coils) 902 may be initially placed with the assistance of a navigation device 935 such as a Neuronavigator or other similar system”; [0115] 
wherein the at least one touch screen is configured for displaying, for a physical examination in progress of a patient to assist in analysis of the patient, reality information in real-time in 3D (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0094-0095], [0098], [0101],  [0106], [0115], [0126], [0241] for example discloses wherein the touch screen is configured for displaying, for a physical brain activity examination in progress of a patient to assist in analysis of the patient via neuronavigation feedback device, reality information in real-time in 3D for example as would occur with use of Stubbeman disclosed ANT B.V brain computer interface ("BCI") technology including visor neuronavigation system which generates reality information in real-time in 3D, the details of which (i.e. Visor) are further evidenced and enumerated in TMS Neuronavigation Visor2 User Guide by ANT Neuro B.V./ eemagine Medical Imaging Solutions GmbH published 2014-09-08 (see at least FIGURE 23-24 page 47). Please note that applied prior art Stubbeman discloses use of neuronavigation devices manufactured by ANT B.V., such as the Visor that includes brain computer interface ("BCI") technology while the Neuronavigation Visor2 User Guide by ANT Neuro evidences and details the well-known features of Neuronavigation Visor screen display, for a physical examination in progress of a patient, that includes reality information in real-time in 3D. See at least Stubbeman [0094] “The system 700 may optionally include a feedback device to measure brain activity or activity relating thereto. The feedback device may present graphical output through the display monitor [0095] “device 706 may be configured to receive input from the feedback device, if utilized, and may operate to adjust stimulation parameters in real time and deliver the output to the patient”; [0106] “device 925 may operate under control of a computer 906 or other controller…The computer 906 or other controller may coordinate various activities relating to diagnostics and therapy management, and may be operated via a user interface 986 such as a touchscreen, keypad, control panel, mouse, and/or other user input means...The computer 906 may also provide visual output on a screen 903 that may be embodied as a monitor, a set of readouts, an LED display, or any other visual display, for viewing by a physician, clinician or other operator”; [0115] “Computer 282 may also be in communication with a video monitor for a computer operating system 280; a video monitor for real-time cordance QEEG brain mapping, real-time swLoreta imaging, real-time power spectrum graphing, and ongoing raw EEG activity using preferred montage, as per box 278; and a video monitor for real-time neuronavigation imaging of coil position and orientation with reference to a patient's brain anatomy using digitized personal MRI or other brain imaging study, as per box 276”; [0126] “the neuronavigation device (such as 214 in FIG. 2A-2B or 935 in FIG. 9) may be used to navigate to the target treatment area. This may involve, among other things, activation of a real-time video display of three-dimensional coil position referenced to brain anatomy by [0241] “The therapeutic or diagnostic system may further comprise a measuring device to detect the human subject's response to the electromagnetic pulses”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device for machines for magnetic cerebral or peripheral stimulation as taught by Stubbeman , by further including a cerebral and bodily navigation feature as also taught by Stubbeman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of facilitating optimal placement of the pulse delivery mechanism (Stubbeman, [0107]) and/or enabling real-time neuronavigation imaging of coil position and orientation with reference to a patient's brain anatomy (Stubbeman , [0115]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device for machines for magnetic cerebral or peripheral stimulation as taught by Stubbeman , by further including displaying, for a physical examination in progress of a patient to assist in analysis of the patient, reality information in real-time in 3D, as also taught by Stubbeman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that  [a] real-time measurements obtained from the feedback device can be used to adjust stimulation parameters in real-time to maximize treatment benefit or may be used to determine optimal parameters individualized or customized for a given patient (Stubbeman , [00094]) or [b] enhance neuroplasticity in the patient's brain based on real-time brain data (Stubbeman, [0095]).

In an analogous real-time brain mapping field of endeavor, however, Intheon discloses control device including at least one touch screen configured for displaying, for a physical examination in progress of a patient to assist in analysis of the patient, reality information in real-time and in a 3D augmented format (Intheon on pages 1-5 for example discloses control device including at least one touch screen/smart phone configured for displaying, for a physical brain examination in progress of a patient to assist in analysis of the patient, reality information in real-time and in a 3D augmented/increased reality format/form. see figures on page 1-3. See Intheon at least page 4 “EEG brain activity mapping and directed connectivity analysis with realtime interactive 3D visualization in a standard web browser on a smart phone… navigates his brain on a smartphone. All computation is carried out in real-time on the NeuroScale cloud platform. The lightweight web application is built on the NeuroScale API, utilizing just one of numerous possible pipelines for neuroimaging, biosignal processing, brain-computer interfacing, and cognitive state assessment”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device for machines for magnetic cerebral or peripheral stimulation as taught by Stubbeman, by further including displaying, for a physical examination in progress of a patient to assist in analysis of the patient, reality information in real-time and in a 3D augmented format, as taught by Intheon. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of enabling powerful new pervasive applications of EEG, including live remote monitoring of 

As per dependent Claim 3, the combination of Stubbeman and Intheon as a whole further discloses control device wherein: the at least one touch screen is configured for associating the functions of the machine to the respective key (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of the limitation “the at least one touch screen is configured for associating the functions of the machine to the respective key” would also include the interpretation “the at least one touch screen is configured for at least indirectly associating the functions of the machine to the respective key”. Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0098-0099], [0101], [0223], [0233] for example discloses the at least one touch screen is configured for at least indirectly associating the functions of the machine to the respective key. Here the term prior art “graphical output” or “display” is being interpreted as encompassing “touch screens”. Further, here prior art operator as in at least [0101]  selecting “depression” option on display such as touchscreen by selecting the regimen with designated name “depression” would launch the respective machine functions to initiate patient TMS therapy specific to diagnosis of “depression”. See at least [0101] “In response to an operator request entered via the user input 105, the control logic 120 may cycle through the predetermined therapy regimens 112 and display their particulars on the user display 103, from which the operator may select one of the predetermined therapy regimens 112 using the user input 105. To facilitate selection, the predetermined therapy regimens 112 may have designated names associated with their intended function or treatment, [0223] “device may further comprise a display for graphically displaying stimulation parameters of the pre-stored therapy regimens in response to a user request, and a user input for receiving a user selection of one of the pre-stored therapy regimens…The new set of stimulation parameters may be obtained from values entered via the user input”; [0233] “displaying stimulation parameters of the pre-stored therapy regimens on a graphic display in response to a user request, and receiving a user input to select one of the pre-stored therapy regimens. The user input may be manually entered via a keyboard, mouse, touchscreen, or control panel. … in response to the user selection of one of the pre-stored therapy regimens, …repetitively generating and emitting the electromagnetic pulses …to stimulate the patient's brain or nervous system according to the loaded stimulation parameters”.).

As per dependent Claim 4, the combination of Stubbeman and Intheon as a whole further discloses control device wherein: the at least one touch screen is configured for personalizing a display of a result of the examination in progress (Stubbeman in at least [0094], [0101], [0106], [0115] for example discloses the at least one touch screen is configured for personalizing/customizing a display of a result of the brain examination in progress in real-time. Here the term prior art “graphical output” or “display” is being interpreted as encompassing “touch screens”. See at least [0094] “The therapeutic brain stimulation system 700 may optionally include a feedback device to measure brain activity or activity relating thereto. The feedback device may present graphical output through the display monitor 704, or else through some other output, … the feedback device may be configured to perform real-time QEEG brain [0101] “In response to an operator request entered via the user input 105, the control logic 120 may cycle through the predetermined therapy regimens 112 and display their particulars on the user display 103, from which the operator may select one of the predetermined therapy regimens 112 using the user input 105. To facilitate selection, the predetermined therapy regimens 112 may have designated names associated with their intended function or treatment, such as "depression" or "severe depression", "tinnitus", "enhancement", etc., or may be associated with specific patient names if customized for particular patients”; [0106] “The computer 906 or other controller may coordinate various activities relating to diagnostics and therapy management, and may be operated via a user interface 986 such as a touchscreen, keypad, control panel, mouse, and/or other user input means.”; [0115] “Computer 282 may also be in communication with a video monitor for a computer operating system 280; a video monitor for real-time cordance QEEG brain mapping, real-time swLoreta imaging, real-time power spectrum graphing, and ongoing raw EEG activity using preferred montage, as per box 278; and a video monitor for real-time neuronavigation imaging of coil position and orientation with reference to a patient's brain anatomy using digitized personal MRI or other brain imaging study, as per box 276”).

As per dependent Claim 5, the combination of Stubbeman and Intheon as a whole further discloses control device wherein the at least one touch screen includes: a plurality of touch screens with each of the plurality of touch screens, being associated with at least one of the plurality of keys (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of the limitation “the at least one touch screen includes: a plurality of touch screens with each of the plurality of touch screens, being associated with at least one of the plurality of keys” would also include the interpretation “the at least one touch screen includes: a plurality of touch screens with each of the plurality of touch screens, being at least indirectly associated with at least one of the plurality of keys”. Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0098-0099], [0101], [0223], [0233] for example discloses a plurality of touch screens with each being spawned as user narrows down selection from within a broader selection (for example as would occur with “cycle through the predetermined therapy regimens 112 and display their particulars on the user display 103, from which the operator may select one of the predetermined therapy regimens” steps of Stubbeman [0101]), each touch screen being at least indirectly associated with at least one of the plurality of keys. Here the term prior art “graphical output” or “display” is being interpreted as encompassing “touch screens”. See at least [0101] “In response to an operator request entered via the user input 105, the control logic 120 may cycle through the predetermined therapy regimens 112 and display their particulars on the user display 103, from which the operator may select one of the predetermined therapy regimens 112 using the user input 105. To facilitate selection, the predetermined therapy regimens 112 may have designated names associated with their intended function or treatment, such as "depression" or "severe depression", "tinnitus",  Further, since prior art screen display is diagnosis/treatment specific (“depression”, “tinnitus”) and associated with specific patient names by being customized for particular patients, when multiple patients are involved, prior art would read on the limitation “a plurality of touch screens with each of the plurality of touch screens, being associated with at least one of the plurality of keys” as explicitly, positively and specifically recited by the Applicants. Lastly, Stubbeman’s disclosure in at least fig. 1, 2, 7, 9, [0091], [0098-0099], [0223], [0233] for example of a touch screen being associated with at least one key which makes subject-matter as explicitly, positively and specifically recited by the Applicants obvious a matter of mere duplication of prior art disclosed touchscreen information/data features in order to facilitate ease of user inputs. Also see MPEP 2144.04).

As per dependent Claim 6, the combination of Stubbeman and Intheon as a whole further discloses control device  wherein: the each of the plurality of touch screens being configured for displaying a respective result of an examination in progress (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0094-0095], [0098-0099], [0101],  [0106], [0115], [0126], [0223], [0233], [0241] for example discloses touch screen being configured for displaying a respective brain activity result of a brain examination during progress via neuronavigation feedback device output to output device such as touch screen which makes subject-matter as explicitly, positively and specifically recited by the Applicants obvious as a matter of mere duplication of prior art disclosed touchscreen information/data display features in order to facilitate ease of user inputs. Also see MPEP 2144.04. Here the term prior art “graphical output” or “display” is being interpreted as encompassing “touch screens”. See at least Stubbeman [0094] “system 700  [0106] “device 925 may operate under control of a computer 906 or other controller…The computer 906 or other controller may coordinate various activities relating to diagnostics and therapy management, and may be operated via a user interface 986 such as a touchscreen, keypad, control panel, mouse, and/or other user input means...The computer 906 may also provide visual output on a screen 903 that may be embodied as a monitor, a set of readouts, an LED display, or any other visual display, for viewing by a physician, clinician or other operator”), 
the each of the plurality of touch screens  being associated with respective keys of the plurality of keys which are configured for executing the various functions of the machine  associated with the respective result (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, functions and results. Thus, a broad yet reasonable interpretation of the limitation “the each of the plurality of touch screens  being associated with respective keys of the plurality of keys which are configured for executing the various functions of the machine  associated with the respective result” would also include the interpretation “the each of the plurality of touch  Further, as in at least Stubbeman [0101] prior art operator selecting “depression” option on display such as touchscreen by selecting the regimen with designated name “depression” would launch the respective machine functions to initiate patient TMS therapy specific to diagnosis of “depression”. Additionally, since prior art screen display is diagnosis/treatment specific (“depression”, “tinnitus”) and associated with specific patient names by being customized for particular patients, when multiple patients are involved, prior art would read on the limitation “a plurality of touch screens with each of the plurality of touch screens, being associated with at least one of the plurality of keys” as explicitly, positively and specifically recited by the Applicants. See at least [0101] “In response to an operator request entered via the user input 105, the control logic 120 may cycle through the predetermined therapy regimens 112 and display their particulars on the user display 103, from which the operator may select one of the predetermined therapy regimens 112 using the user input 105. To facilitate selection, the predetermined therapy regimens 112 may have designated names associated with their intended function or treatment, such as "depression" or "severe  [0106] “device 925 may operate under control of a computer 906 or other controller…The computer 906 or other controller may coordinate various activities relating to diagnostics and therapy management, and may be operated via a user interface 986 such as a touchscreen, keypad, control panel, mouse, and/or other user input means...The computer 906 may also provide visual output on a screen 903 that may be embodied as a monitor, a set of readouts, an LED display, or any other visual display, for viewing by a physician, clinician or other operator”).

As per dependent Claim 7, the combination of Stubbeman and Intheon as a whole further discloses the control device wherein: the control device is a wireless device (Stubbeman in [0115] discloses control device wirelessly connected i.e. wireless communication enabled devices. Also Intheon in page 1-4 discloses wireless smart phone).
As per dependent Claim 8, the combination of Stubbeman and Intheon as a whole further discloses the machine for magnetic cerebral or peripheral stimulation with cerebral and bodily navigation (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0094], [0098-0099], [0107], [0115]  for example discloses a machine 100/200/700, for magnetic cerebral or peripheral stimulation 102/206 with cerebral and bodily navigation 214) comprising:  
a stimulation unit configured for stimulating the patient (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0098-0099] for example discloses a stimulation unit 102  configured for stimulating a patient as in fig. 7); 

 a video unit  for displaying the results; and  the control device  according to claim 1 (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0094], [0098-0099], [0115], [0126]  for example discloses a video unit 276 for displaying the results and a control device 106/706  according to claim 1. Also see Claim 1 analysis above).

As per dependent Claim 9, the combination of Stubbeman and Intheon as a whole further discloses machine wherein: the at least one touch screen comprises the video unit (Stubbeman in at least fig. 1, 2, 7, 9, [0091], [0094] [0098-0099], [0115], [0126] for example discloses the touch screen comprises the video unit 278, 280. Also Intheon in page 1-4 discloses wireless smart phone which includes video unit. See at least Stubbeman at least [0115] “Computer 282 may also be in communication with a video monitor for a computer operating system 280; a video monitor for real-time cordance QEEG brain mapping, real-time swLoreta imaging, real-time power spectrum graphing, and ongoing raw EEG activity using preferred montage, as per box 278; and a video monitor for real-time neuronavigation imaging of coil position and orientation with reference to a patient's brain anatomy using digitized personal MRI or other brain imaging study, as per box 276”).

Response to Amendment
 According to the Amendment, filed 04/28/2021, the status of the claims is as follows:
Claims 1, 4, 8 are currently amended; 
Claims  3, 5-7, 9 are previously presented; and
Claim 2 is cancelled.
By the current amendment, as a result, claims 1, 3-9 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments to Rejections/Objections Not Based On Prior Art presented on Page 5 of Applicant’s Amendment dated  04/28/2021
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated 10/29/2020: [1] The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  10/29/2020 are withdrawn in view of the amendment, filed 04/28/2021.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Pages 5-6 of Applicant’s Amendment dated  04/28/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of the Amended Independent Claim 1[A] Claim 1 has been amended for clarity to include limitations from claims 4 and 8 and the specification and now requires: wherein the at least one touch screen is configured for displaying, for a physical examination in progress of a patient to assist in analysis of the patient, reality information in real-time and in a 3D augmented format and also textual information on the respective function. See present published paragraph [0029], as well as paragraphs [0004], [0025], [0032], [0034], [0042] and [0047]. 

[B] absent the roadmap provided by the present disclosure, the person of ordinary skill in the art would not be led to the 

[C] For the reasons given above, claim 1 is believed to be allowable over the cited art and it is respectfully requested that the rejection of claim 1 be withdrawn.


Applicant’s arguments 21[A-B] with respect to the above claim limitations in amended independent Claim 1 have been fully considered and are persuasive with respect to Samec.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Stubbeman and Intheon as a whole. 
Intheon on pages 1-5 for example discloses control device including at least one touch screen/smart phone configured for displaying, for a physical brain examination in progress of a patient to assist in analysis of the patient, reality information in real-time and in a 3D augmented/increased reality format/form. see Intheon figures on page 1-3.
With respect to Applicant’s arguments 21[C] above, since the independent amended Claim 1 as now amended is obvious over the combination of Stubbeman and Intheon as a whole, Claim 1 is not allowable over applied art at this time.
Please see detailed claim 1 interpretation, claim limitation mapping to prior art disclosed features and detailed explanations above.

Issues Raised and Arguments to Rejections Based On Prior Art presented on Page 5 of Applicant’s Amendment dated  04/28/2021 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 103 Rejection of Dependent Claims 3-9.
Claims 3-9 depend from claim 1 and are allowable for the same reasons as claim 1, if not for the further limitations contained therein.

Applicant’s arguments with respect to dependent claims 3-9 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 3-9 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20150302639 A1 to Malekian; Alen et al. for disclosing augumented reality “.FBX”, “.AUG” file format.  US 20190011703 A1 for disclosing brain image rendering for diagnostic purposes in real-time during a diagnostic procedure using augmented reality MRI images of the brain on augmented reality display systems similar to that claimed. Real-time Neuroimaging and Cognitive Monitoring Using Wearable Dry EEG by Mullen et. al for disclosing interactive real-time brain activity monitoring and visualization in 3D augmented form on browser enabled processor based user interface similar to what is claimed. TMS Neuronavigation Visor2 User Guide. ANT Neuro for disclosing visor graphical user interface, real-time 3D visualization of brain and neuronavigation system generated reality information in real-time in 3D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using 

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            May 19, 2021